       Case 1:15-cv-08084-VEC Document 63 Filed 10/29/20 Page
                                                      USDC    1 of 2
                                                           SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
                                                      DOC #:
UNITED STATES U.S. DISTRICT COURT                     DATE FILED: 10/29/2020
SOUTHERN DISTRICT OF NEW YORK


 MODION MARITIME MANAGEMENT SA,
 individually and on behalf of
 M/V STEFANOS T (IMO No. 9583744),

                                 Plaintiff,
                                                                15-CV-8084 (VEC)
        -against-

 O.W. BUNKER MALTA LIMITED, O.W.
 BUNKER MIDDLE EAST DMCC, GPS
 CHEMOIL LLC FZC, CHEMOIL MIDDLE EAST
 DMCC, ING BANK N.V.

                                 Defendants.


 WESTERN BULK CARRIERS AS and
 WESTERN BULK CHARTERING AS
 individually and on behalf of
 M/V LONG LUCKY (IMO No. 9471654)

                                 Plaintiffs,                    15-CV-8304 (VEC)
        -against-

 O.W. BUNKER & TRADING A/S, O.W. SUPPLY
 & TRADING A/S, U.S. OIL TRADING, LLC
 AND ING BANK N.V.
                           Defendants.


                                               ORDER

VALERIE CAPRONI, United States District Judge:

       WHEREAS on October 29, 2020, the parties appeared for a telephone conference;

       IT IS HEREBY ORDERED that for the reasons stated at the conference, the parties must

meet and confer to determine whether they can agree upon the text of a joint letter to the arbitral

panels in London, informing them that a stay has been entered in the two captioned cases above
          Case 1:15-cv-08084-VEC Document 63 Filed 10/29/20 Page 2 of 2




and that the parties are not currently in a position to move forward in the arbitrations. The

parties must submit a joint letter to this Court updating the Court on the status of such a letter by

no later than Thursday, November 12, 2020.

       IT IS FURTHER ORDERED that the parties must inform the court by no later than

Thursday, November 12, 2020, whether they would like a referral to their assigned Magistrate

Judge for a settlement conference.


SO ORDERED.
                                                          __________________________
Date: October 29, 2020                                       VALERIE CAPRONI
      New York, New York                                   United States District Judge
